163 S.W.3d 452 (2005)
Shawn BARR, et al., Plaintiffs,
Jeffrey Yarmak, Appellant,
v.
SPRINT CORP., et al., Defendants,
George A. Barton and Law Offices of Herbert Hafif, Respondents.
No. WD 61739.
Missouri Court of Appeals, Western District.
March 8, 2005.
Motion for Rehearing and/or Transfer Denied May 3, 2005.
Application for Transfer Denied June 21, 2005.
Dennis Owens, Kansas City, MO, for appellant.
George A. Barton, Kansas City, MO, for respondent.
Before HOWARD, P.J., ULRICH and BRECKENRIDGE, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 3, 2005.

ORDER
PER CURIAM.
Jeffery Yarmak appeals the trial court's judgment in favor of the Law Office of Herbert Hafif and the Law Office of George A. Barton, P.C. on the law firms' motion to enforce an attorney's lien. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).